Citation Nr: 1453120	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back condition.

2.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to September 17, 2011, and as 40 percent disabling thereafter.

3.  Entitlement to an increased rating for neurological manifestations of the right lower extremity associated with the lumbar spine disability, rated as 10 percent disabling prior to April 30, 2013, and as 40 percent disabling thereafter.

4.  Entitlement to an increased rating for neurological manifestations of the left lower extremity associated with the lumbar spine disability, rated as 10 percent disabling prior to April 30, 2013, and as 40 percent disabling thereafter.

5.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to April 30, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased 20 percent rating for a lumbar spine disability, from 10 to 20 percent disabling, and denied increased ratings for right and left knee disabilities.  In March 2013, the RO increased the rating for a lumbar spine disability from 20 to 40 percent disabling, effective September 17, 2011.  In July 2013, the RO increased the Veteran's rating for associated neurological manifestations in the right and left lower extremities from 10 to 40 percent disabling, effective April 30, 2013.  In September 2014, the Veteran testified before the Board via video hearing.

The Board notes that in July 2013, the Veteran was granted a TDIU effective April 30, 2013.  Because the Veteran's claim for a TDIU is part and parcel with his claims for increased ratings, and he claims that his service-connected disabilities have prevented employment since the claims for increased ratings were filed, the Board finds that the issue of entitlement to a TDIU prior to April 30, 2013, is also on appeal.

The issues of entitlement to increased ratings for right and left knee disabilities, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his September 2014 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to service connection for an upper back condition be withdrawn.

2.  Prior to September 17, 2011, the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees.  Incapacitating episodes were not shown.

3.  Since September 17, 2011, ankylosis of the spine or incapacitating episodes of at least six weeks in any given 12 month period have not been shown.

4.  Prior to April 30, 2013, the Veteran's lumbar spine disability was productive of neurologic impairment of the right lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  Since April 30, 2013, the Veteran's lumbar spine disability was productive of neurologic impairment of the right lower extremity that resulted in disability analogous to a moderately severe incomplete paralysis of the sciatic nerve.

6.  Prior to April 30, 2013, the Veteran's lumbar spine disability was productive of neurologic impairment of the left lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

7.  Since April 30, 2013, the Veteran's lumbar spine disability was productive of neurologic impairment of the left lower extremity that resulted in disability analogous to a moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for an upper back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Prior to September 17, 2011, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5238, 5242, 5243 (2014).

3.  Since September 17, 2011, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010, 5238, 5242, 5243 (2014).

4.  Prior to April 30, 2013, the criteria for a rating in excess of 10 percent for mild incomplete paralysis of the right sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

5.  Since April 30, 2013, the criteria for a rating in excess of 40 percent rating for moderately severe incomplete paralysis of the right sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

6.  Prior to April 30, 2013, the criteria for a rating in excess of 10 percent for mild incomplete paralysis of the left sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

7.  Since April 30, 2013, the criteria for a rating in excess of 40 percent rating for moderately severe incomplete paralysis of the left sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2014). 

In March 2011, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for an upper back condition, as identified in the December 2010 statement of the case. 

At his September 2014 hearing, the Veteran, through his representative, stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's oral statement, transcribed at the hearing, indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for an upper back condition, there remains no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for an upper back condition is dismissed.

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a November 2009 letter.  The claims were then adjudicated in March 2010, March 2013, and July 2013 rating decisions.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless claim, the Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his increased rating claims.  Those examinations, in whole, addressed the whether an increased rating was warranted for his back disability and related neurological manifestations under the rating criteria, and are sufficient to decide the Veteran's claims.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the increased rating claims.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

The Veteran's lumbar spine disability has been rated 20 percent disabling under DC 5242 prior to September 17, 2011, and as 40 percent disabling thereafter.  Diagnostic Code 5242 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.  Because the Veteran has been shown to have spinal stenosis and intervertebral disc syndrome, DCs 5238 and 5243 are also applicable in this case.  

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (5241).  Significantly, VA examinations and the VA and private treatment records do not evidence that the Veteran suffers from those conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case. 

The Board will first look to the General Rating Formula for Diseases and Injuries of the Spine, which assigns a 20 percent rating if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

The Veteran contends that his lumbar spine disability is more severe than the current ratings demonstrate, and that he is confined to one level of his home due to his low back pain which causes an inability to walk and tend to activities of daily living.

Turning to the evidence of record, a May 2009 private record reflects that the Veteran underwent nerve conduction studies that were negative for evidence of polyneuropathy or active denervation in the lower legs as due to the lumbar spine.  He was undergoing spinal injections.

VA treatment records reflect that in September 2009, the Veteran reported shooting pains and what was documented as a "bizarre set of symptoms" related to his back disability.  He described electric shooting pains and tended to jump and move in the chair while be interviewed.  Physical examination showed excellent quadriceps and hamstring strength, bilaterally.  Neurologically, he was intact.  In October 2009, the Veteran sought treatment for his low back disability.  On physical examination it was noted that he was grimacing when walking, with behaviors of guarding and pain.  There was no abnormal spinal curvature.  He could not walk on his toes due to forefoot pain.  On range of motion testing there was marked guarding.  Neurological examination was negative for defect.  However, reflexes were diminished.  Pinprick and monofilament testing was felt throughout.  There was no evidence of change of skin color or trophic changes in the extremities.  The assessment was chronic non-specific back pain with intermittent paroxysms of upper and lower extremity pain and paresthesia apparently with no clear or consistent relation to activity or posture, as well as multilevel lumbar spondylosis and moderate to severe acquired spinal stenosis.

On December 2009 VA examination, the Veteran reported pain in the low back, with aching in the buttocks, upper thighs, and leg on a daily basis.  He reported associated numbness and weakness, but denied any bladder or bowel issues.  Physical examination showed that he walked with a stiff, antalgic gait that was painstakingly slow and deliberate.  The spinal curvature was abnormal in that there was straightening of the lordotic curve of the spine.  There was much guarding, grimacing, stiffness, and slowed motion.  Range of motion testing showed forward flexion to 50 degrees with much guarding and grimacing.  Extension was to 15 degrees, left lateral flexion was to 18 degrees, right lateral flexion was to 20 degrees, left lateral rotation was to 18 degrees, and right lateral rotation was to 20 degrees.  On repetition, the ranges of motion stayed the same.  There was no indication of muscle spasm that would result in scoliosis, reversed lordosis or abnormal kyphosis.  Neurological examination showed normal sensory and motor functioning.  The diagnosis was degenerative joint disease of the lumbar spine.  The Veteran's low back disability affected his ability to dress, bathe, and move around the home, though he was independent.

VA treatment records reflect that in April 2011, the Veteran reported that using his walker helped him walk with back pain.  He would get muscle spasms in his back.  Leg strength was strong throughout.  Reflexes were hypoactive but present.  Sensation was normal to stimuli.  He was stiff and he walked slowly.  There was no evidence of acute nerve compression.

On October 2011 VA examination, the Veteran reported having whole body numbness but specifically the numbness was in his feet and hands.  The feeling was severe at times but was moderate on a daily basis.  He described severe symptoms of paresthesias and numbness in the lower extremities.  Motor testing was normal in both lower extremities.  Reflex examination was normal.  Sensory examination was decreased in the lower leg/ankle and was absent in the foot/toes.  However, the stocking glove distribution seen was noted to not follow any dermatomal pattern.  There were no trophic changes.  The examiner determined that the Veteran's lower extremity nerves were normal on examination.  The examiner diagnosed neuropathy of the bilateral lower extremities as well as radiculopathy of the right lower extremity considered to be asymptomatic on examination.  The examiner explained that besides neuropathy of the right lower extremity, there was no evidence of radiculopathy.

Private chiropractic records dated in December 2011 reflect that the Veteran had back pain with associated symptoms in the legs, soreness, tightness, pain on motion, and muscle spasm.  Range of motion showed flexion to 90 degrees, left lateral bending to 35 degrees, right lateral bending to 30 degrees, and extension to 30 degrees.  There was pain on range of motion.  Neurological testing showed normal coordination and fine motor skills.  Reflexes were 1+ throughout and were noted to be sluggish.  Sensation was decreased at L5, bilaterally.  

On July 2013 VA examination, the Veteran reported that he had daily, constant back pain.  He had trouble moving and bending over.  When he would lie down, he had a sharp pain from his buttocks to his feet.  Range of motion testing showed flexion to 30 degrees, and was able to flex to only 30 degrees on repetitive movement.  There was no additional limitation of motion on repetition.  There was functional impairment to include less movement than normal and pain on movement.  There was paraspinal tenderness.  Muscle strength testing was normal, bilaterally.  Reflex examination was 2+, or normal.  Sensory examination was decreased in the lower extremities.  Despite these findings, the examiner diagnosed severe radiculopathy of the right and left lower extremities.  There was no indication of bowel or bladder problems related to the lumbar spine disability.  There were no incapacitating episodes.  The Veteran's lumbar spine disability had a functional impact in that he could only lift 10 pounds could walk for one minute, with a total of 15 minutes in a day.  He was able to engage in sedentary activity.

In September 2014, the Veteran's private physician stated that the Veteran had chronic low back pain with radiculopathies.  Over the years, he had a significant decrease in range of motion and spinal functionality, as well as an increase in pain and radicular symptoms.  His condition was slowly deteriorating.

In this case, the Board finds that a higher rating is not warranted based upon the range of motion testing of the Veteran's lumbar spine.  Prior to April 17, 2011, the evidence does not show limitation of lumbar spine flexion to 30 degrees.  Since April 17, 2011, the evidence is negative for a showing of ankylosis.  Specifically, prior to April 17, 2011, the Veteran was limited at most to 50 degrees flexion, and showed greater forward flexion in the treatment records.  Accordingly, increased ratings based upon decreased range of motion, even when taking into account functional limitations, is not warranted.

The Board next turns to the question of whether the Veteran is entitled to an increased rating based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014). 

In this case, VA examinations and treatment records do not reflect that the Veteran has been prescribed bed rest by a physician for at least four weeks.  The Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant an increased rating for anytime during the appeal period based upon incapacitating episodes. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, moderately severe, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2014). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

In this case, the Board finds that increased ratings based upon neurological manifestations of the right and left lower extremities are not warranted.  Prior to April 30, 2013, the competent medical evidence showed no more than a mild neurological impairment.  Although the Veteran has reported throughout his appeal that he suffers from numbness and radiating pain in his arms and legs, the objective medical evidence does not support a finding of a moderate neurological disability for that time period.  Rather, on October 2011 VA examination, the examiner determined that the Veteran's lower extremity nerves were normal on examination.  The examiner found that aside from neuropathy of the right lower extremity, which has not been determined to be related to the Veteran's lumbar spine disability, there was no evidence of radiculopathy.  Private chiropractic records dated in December 2011 showed a mild neurological impairment in that reflexes were 1+ throughout and sensation was decreased at L5, bilaterally.  The records dated prior to April 2013 do demonstrate periodic findings of decreased reflexes in the lower extremities and some decreased sensation to pinprick testing.  However, they otherwise do not demonstrate a moderate neurological impairment of the lower extremities.  On the whole, the Veteran's symptoms appeared to be sensory, and at time subjective, in nature.  Significantly, nerve conduction study in 2009 was negative for radiculopathy, despite the Veteran's complaints.   Thus, it appears that although the Veteran reported continuing neurological symptoms in his lower extremities prior to 2013, the objective medical evidence demonstrates mostly intact neurological examination but for periodic findings of diminished reflexes and sensation on pinprick testing.  Accordingly,  when reviewing the evidence from 2009 to 2013, the Board finds that ratings higher than 10 percent for mild incomplete paralysis of the right and left lower extremity were not warranted.  

Since April 30, 2013, ratings in excess of 40 percent for neurological manifestations of the right and left lower extremities are also not warranted.  Although the 2013 VA examiner found that the Veteran suffered from severe radiculopathy of the lower extremities, that report of examination, as well as the remainder of the treatment records, do not support such a severe finding.  Moreover, there is no evidence of marked muscular atrophy.  Rather, muscle strength has been normal, or 5/5, throughout the appeal period.  Therefore, the Board finds that the already assigned 40 percent compensates the Veteran for the most severe radicular symptoms that he might be experiencing, and an increased rating for severe incomplete paralysis of the sciatic nerve is not warranted.  Moreover, complete paralysis of the nerve has not been shown.  

Finally, although the Veteran contends that he has bowel and bladder incontinence related to his lumbar spine disability, the evidence of record has consistently shown no associated finding of a bowel or bladder disability.  Thus, the Board finds that an increased rating on that theory cannot prevail.

The Veteran contends that his lumbar spine disability flares up after any sort of activity, with bending, and with prolonged standing or sitting.  However, even if the Veteran does experience flare-ups of his lumbar spine disability, the Board finds it unlikely, and there is no evidence which suggests that, on repetitive use, his low back would be restricted by pain or other factors to only 30 degrees forward flexion prior to September 17, 2011, or since then, a disability that would result in ankylosis.  Significantly, on VA examinations, the examiners found no evidence of further restricted range of motion due to pain, nor was there indication of further functional loss due to pain.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability and associated neurological manifestations with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's symptoms, including limitation of motion and pain, as it is contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic code lumbar spine disability and associated neurological manifestations, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claims at any time during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The issue of entitlement to service connection for an upper back condition is dismissed.

Prior to September 17, 2011, a rating in excess of 20 percent for a lumbar spine disability is denied.

Since September 17, 2011, a rating in excess of 40 percent for a lumbar spine disability is denied.

Prior to April 30, 2013, a rating in excess of 10 percent rating for mild incomplete paralysis of the right sciatic nerve is denied.

Since April 30, 2013, a rating in excess of 40 percent rating for a moderately severe incomplete paralysis of the right sciatic nerve is denied.

Prior to April 30, 2013, a rating in excess of 10 percent rating for mild incomplete paralysis of the left sciatic nerve is denied.

Since April 30, 2013, a rating in excess of 40 percent rating for a moderately severe incomplete paralysis of the left sciatic nerve is denied.


REMAND

At his September 2014 hearing, the Veteran stated that his right and left knee disabilities had increased in severity since the most recent VA examination, which was conducted in December 2009.  Due to the remote nature of the examination, the Board finds that a new VA examination should be obtained prior to adjudication of the claims for increased ratings.  

Also on remand, an opinion as to the effect of the Veteran's right and left knee disabilities on his employability should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his right and left knee disabilities.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that the Veteran's service-connected right and left knee disabilities prevent him from obtaining and maintain gainful employment.

2.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


